Citation Nr: 1402086	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-18 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Competency of the Veteran to manage the disbursement of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 



INTRODUCTION

The Veteran, who is the appellant, had active service from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and October 2009 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Providence, Rhode Island.  In the October 2008 rating determination, the RO found that the Veteran was not competent to handle disbursement of VA funds.  In the October 2009 rating determination, the RO denied service connection for hearing loss and tinnitus.  

The issue of whether the Veteran is competent to handle disbursement of VA funds is remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  The Veteran was exposed to loud noise during service.

3.  The Veteran did not have chronic symptoms of bilateral sensorineural hearing loss during service or continuous symptoms of bilateral sensorineural hearing loss since service.

4.  Bilateral sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.

5.  The Veteran currently has a bilateral hearing loss disability for VA disability compensation purposes.

6.  The Veteran's bilateral sensorineural hearing loss is not causally related to service.

7.  Tinnitus did not begin in service.

8.  The current tinnitus is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a September 2009 notice letter sent prior to the initial denial of the claims for service connection, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, which information and evidence that he was to provide, and which information and evidence that VA would attempt to obtain on his behalf.  In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, which satisfied Dingess notice requirements.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  

In October 2009, the Veteran underwent a VA audiological examination in connection with the appeal.  At that time, the VA audiological examiner considered the Veteran's past and present hearing-related complaints and treatment, reviewed the claims file, and performed a thorough audiological examination.  The VA audiological examiner diagnosed bilateral sensorineural hearing loss and tinnitus and provided a medical opinion based on an accurate medical history, consideration of the Veteran's current complaints and treatment, and the findings shown on the audiological examination.  The Board finds the October 2009 VA audiological examination and medical opinions are adequate, and no further medical examination or medical opinion is needed. 

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection-Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable with respect to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

The Veteran's currently diagnosed tinnitus is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to that claim.

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Where, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).  Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA "shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record exists of such incurrence.  In such a case a factual presumption arises that that the alleged injury or disease is service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

The Veteran contends that he currently suffers from bilateral hearing loss due to military noise exposure.  He asserts that he was exposed to the loud noise of weaponry and combat while performing his duties as a light weapons infantryman during his tour of duty in the Republic of Vietnam. 

After a review of the evidence, the Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  At the October 2009 VA audiological examination, pure tone thresholds, in decibels, were recorded as follows: 25, 30, 40, 50, and 45 for the right ear and 25, 30, 40, 50, and 45 for the left ear at 500, 1000, 2000, 3000 and 4000 Hz.  The speech recognition score with the Maryland CNC Test was 92 percent bilaterally.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The audiologist also noted that the Veteran demonstrated normal to moderate sensorineural hearing loss bilaterally. 

The above evidence sufficiently establishes a "disability" of current bilateral hearing loss as defined by 38 C.F.R. § 3.385 (referred to as "impairment"), as the speech recognition scores using the Maryland CNC Test are less than 94 percent for both ears and as the decibel level readings reveal hearing loss disability in both ears for VA rating purposes that meet the criteria of 38 C.F.R. § 3.385.  The question of whether there is a current bilateral hearing loss disability for VA purposes is established; therefore, the Board will next consider whether the current hearing loss disability was incurred in service. 

The Board next finds that the evidence shows that the Veteran was exposed to loud noises (i.e., suffered acoustic trauma) during service.  The Veteran's DD Form 214 shows that he had Vietnam service, served as a light weapons infantryman, and is in receipt of the Combat Infantry Badge (CIB).  The Veteran has reported being exposed to loud noise during his period of service.  The Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances, conditions, and hardships of his service and is, therefore, credible.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304. 

The evidence does not demonstrate chronic symptoms of sensorineural hearing loss during service or continuous symptoms of sensorineural hearing loss since service separation.  The Veteran's service treatment records show hearing within normal limits and are negative for chronic symptoms of bilateral hearing loss disability in service.  Also, the lay and medical evidence does not show continuous symptoms of a bilateral sensorineural hearing loss disability since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  

The first evidence of a bilateral hearing loss disability is not shown until 2009, approximately 40 years after service separation.  See Buchanan v. Nicholson, 
451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

In addition to not reporting any hearing loss problems in service, and denying having hearing loss or ear problems on his November 1968 service separation report of medical history, the Veteran had many opportunities to report his claimed hearing loss prior to his initial request in September 2009.  On his initial application for compensation, received in October 1992, the Veteran did not reference any hearing loss problems or problems with hearing.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, No.2012-7046, 2013 WL 5420978 (Fed. Cir. Sept. 30, 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Additionally, the evidence does not show that the Veteran's bilateral sensorineural hearing loss disability manifested to a compensable (i.e., at least 10 percent) degree within one year of service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted. 

On the question of direct nexus between current bilateral sensorineural hearing loss and service, the Board finds that the weight of the evidence is against finding that the Veteran's bilateral hearing loss disability is causally related to the in-service noise exposure.  The medical opinion evidence of record weighs against the claim.  After review of the record and consideration of the Veteran's in-service noise exposure, the October 2009 VA examiner opined that the Veteran's bilateral hearing loss was normal at the time of discharge and that the configuration of the hearing loss was not consistent with noise-induced hearing loss.  The October 2009 VA audiologist has specialized medical expertise and training in auditory matters, had adequate facts and data on which to base the medical opinion, and provided a sound rationale for the medical opinion.  There is no competent medical opinion to the contrary of record.  For these reasons, the October 2009 VA medical opinion is of great probative value.  While the Veteran's representative has argued that the absence hearing loss at service separation cannot serve as the sole basis for the denial, the Board notes that the October 2009 VA examiner specifically found that the Veteran's hearing loss configuration was not consistent with noise induced hearing loss.  

Although the Veteran has asserted that his current bilateral hearing loss disability is causally related to noise exposure during service, he is a lay person and does not have the requisite medical expertise to be able to render a competent medical opinion regarding the cause of his bilateral sensorineural hearing loss.  The etiology of the disability is a medical etiological question dealing with the origin and progression of the Veteran's auditory (nervous) system, and a hearing loss disability is diagnosed primarily on objective clinical findings and audiometric testing.  Thus, while the Veteran is competent to relate symptoms of hearing loss that he experienced at any time, he is not competent to opine on whether there is a link between bilateral hearing loss and active service, including combat noise exposure, because such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Furthermore, as stated above, the Veteran's bilateral hearing loss did not manifest during service or to a compensable degree within a year after service separation, and the evidence does not show that there has been a continuity of symptomatology since service.  The October 2009 VA examiner opined that it was less likely that the Veteran's hearing loss disability was attributable to in-service noise exposure and provided a sound rationale for the medical opinion that is consistent with the evidence and the Board's findings in this case.  Thus, the weight of the evidence is against a finding that hearing loss was incurred in or otherwise caused by active service.  For these reasons, the Board affords the Veteran's opinion that the current hearing loss disability is the result of in-service noise exposure less probative value than the October 2009 VA audiologist's medical opinion. 

Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for bilateral sensorineural hearing loss; consequently, the appeal must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran maintains that he was exposed to acoustic trauma in service as a result of artillery fire during his period of service in Vietnam.  He maintains that tinnitus started in service and has continued to the present day. 

After a review of all the evidence, the Board finds that the Veteran was exposed to acoustic trauma in service and that he also had occupational noise exposure following service working with boilers as a production control supervisor.  At the October 2009 VA audiology examination, the Veteran provided a history of both service and post-service loud noise exposure.  The Veteran reported that his military noise exposure included exposure to artillery fire while serving in Vietnam and working as a production control supervisor for boilers for a period of five years following service.  

The Board recognizes the competency of a lay person to report symptoms of tinnitus (ringing in the ears) at any time.  See Charles v. Principi, 16 Vet. App. 370 (2002) (stating that tinnitus is the type of disorder associated with symptoms capable of lay observation, as it may be diagnosed by its unique and readily identifiable features, so is not "medical in nature").  The Veteran filed the claim for service connection for tinnitus in September 2009. 

The Board finds that the weight of the evidence demonstrates that the Veteran did not experience symptoms of tinnitus during service, that is, that tinnitus did not begin during service.  In this case, the Board finds the Veteran not to be credible in the more recent reporting of symptoms of tinnitus during service and after service.  The weight of the competent and credible evidence, which includes the service treatment record evidence, including the Veteran's own reports of medical history, shows no tinnitus (also referred to as ringing in the ears) in service or during the years immediately following service; tinnitus is not shown for over 40 years after service, until 2009.  The first objective finding of tinnitus subsequent to service was not until a VA examination in October 2009, when the Veteran was seen with complaints of tinnitus. 

The Board finds that the Veteran's more recent statements to the effect that he had tinnitus in service and for the years after service prior to 2009, which he made pursuant to the current claim for service connection (compensation), are inconsistent with, and outweighed by, other more contemporaneous evidence that shows no tinnitus in service or for years after service.  The unfavorable evidence includes that the service treatment records do not reveal any complaints or findings of tinnitus.  At the time of the November 1968 service separation examination, normal findings were reported for the ears.  On his November 1968 service separation report of medical history, the Veteran checked the "no" box when asked if he had or had ever had ear, nose, or throat trouble.  The Veteran did not give a history of tinnitus in service, and there was no reference to any ear problems or ringing of the ears during service.  The Veteran also did not claim service connection for tinnitus for many decades following service, including at the time he filed his initial claim for compensation for disabilities other than tinnitus in 1992.  

The Board next finds that the weight of the evidence demonstrates that the Veteran's current tinnitus is not related to service, including to the in-service loud noise exposure.  Following examination in October 2009, the VA examiner rendered an opinion that the late onset of tinnitus was most likely related to hearing loss and not military noise exposure.  

As to the Veteran's belief that he has tinnitus related to his period of active service, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, in the context of this case where there are no symptoms of tinnitus in service or since service, the Veteran is not competent to address the etiology of post-service onset tinnitus in the present case.  In the absence of symptoms of tinnitus in service or since service, the Veteran has not been shown to have the requisite training or expertise to render an opinion as to the etiology of any tinnitus and its relationship, if any, to his period of service.  

The Board finds the opinion provided by the October 2009 VA examiner that the Veteran's tinnitus was not likely related to his military noise exposure to be of high probative value.  The October 2009 VA examiner's opinion was based upon a thorough review of the accurate facts, including as obtained from the claims folder, and a comprehensive examination of the Veteran.  The examiner provided rationale in support of the opinion.  The Veteran's entire claims file, which at the time included his service treatment records, VA treatment records, and statements from the Veteran, was reviewed.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she relied upon anything other than accurate facts; thus, the Board finds the October 2009 VA examiner's opinion to be the most probative evidence of record on the question of nexus between current tinnitus and service.

In sum, the preponderance of the evidence weighs against a finding that tinnitus is related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss disability is denied. 

Service connection for tinnitus is denied.  


REMAND

The Veteran contends that he is competent to handle the disbursement of his VA funds/benefits.  In a July 2008 VA treatment record, it was indicated that the Veteran should be assigned a fiduciary.  It was noted that the Veteran had clearly exhibited the inability to manage his funds due to chronic gambling issues.  It was indicated that the clinical team felt that it was in the best interest of the Veteran that he be assigned a fiduciary. 

In November 2008, the Veteran was afforded a VA field examination.  The examiner indicated that the Veteran was not aware of any aspects of his finances, including how much was spent.  The VA examiner noted that the Veteran stated incorrect amounts when asked how much money was spent.  The Veteran reported that his wife handled his finances.  The VA examiner stated that the Veteran was not a candidate for supervised direct pay.  The VA examiner recommended that the Veteran's spouse be certified as the spouse-payee for the Veteran.  This was considered to be the most practical and effective method of payment to meet the Veteran's needs.  

In his September 2009 notice of disagreement, the Veteran indicated that he had not been gambling for a while and that, despite having gambled throughout his life, he had not had any problems with his bills, including his mortgage, and that he also had an excellent credit rating score.  He further stated that he had provided much financial support to his daughter over the past year.  He indicated that he would like to have the funds returned to his name.  

The Veteran's representative, in his October 2013 written argument, indicated that the Veteran had not been afforded a VA examination throughout the course of the appeal to determine if he was competent to handle disbursement of funds.  He requested that the Veteran be afforded a VA competency examination for this purpose.  

For VA purposes, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  38 C.F.R. § 3.53(a) (2013).  A medical opinion is required for the rating agency to make a determination of incompetency.  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).

Accordingly, the issue of competency is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA psychiatric examination to assist in determining whether he is presently competent to handle disbursement of his VA funds. 

The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in the Virtual VA file should be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner is to review the Veteran's documented psychiatric history, and, in particular, previous opinions addressing the Veteran's competency.  A rationale for all opinions must be provided.

2.  After the above is complete, readjudicate the issue of competency.  If the decision in favor of competency remains denied, issue a supplemental statement of the case to the Veteran and his representative.  They should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


